Notice of Allowance
This communication is in response to the amendment filed on 02/05/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1, 4-7, and 9-16 are allowed.  Claim 2-3 and 8 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Yuichi Watanabe (Reg. No. 64326) on 4/8/2020.

The application has been amended as follows:
1. (Currently Amended) An information collecting system for collecting information associated with a controller connected to a control network and a host device connected to an information network located at a level higher than the control network that are included in a process control system, the information collecting system comprising:
      one or more processors;
a management device that is connected to the information network and that:
collects information associated with the host device, 

manages the collected information associated with the host device and information associated with the controller obtained by transmitting the acquisition request; and
an information collecting mediation device that is connected to the control network and the information network and that: 
collects information associated with the controller in consideration of capability information indicating a capability of at least one of the control network and the controller based on the acquisition request from the management device, 
sends the collected information associated with the controller to the management device, and 
adjusts, based on the capability information of at least one of the control network and the controller, at least one of an information amount for collecting the information associated with the controller at one time and a timing at which the information associated with the controller is collected, wherein 
the capability information includes at least one of: 
communication loads for communication of the information associated with the controller in the control network;
processing loads for collection of the information associated with the controller in the controller; 
information related to a function of suppressing loads of the controller; and 
information indicating that the controller does not have the function of suppressing loads, and
the information collecting mediation device: 
adjusts the information amount by dividing and collecting the information associated with the controller, 
combines the collected divided information, and 
transmits the combined information to the management device.

2. (Canceled) 



4. (Original) The information collecting system according to claim 1, wherein
the information collecting mediation device transmits, to the management device, difference information indicating a difference between previously collected information associated with the controller and currently collected information associated with the controller.

5. (Original) The information collecting system according to claim 4, wherein
when the currently collected information is the same as the previously collected information, the information collecting mediation device outputs acknowledge information indicating that a mediation request is normally received.

6. (Original) The information collecting system according to claim 1, wherein
the controller is connected to a field network, and 
the controller:
collects information associated with a field device connected to the field network in consideration of capability information indicating a capability of at least one of the field network and the field device, based on an acquisition request from the information collecting mediation device, and 
sends the collected information associated with the field device to the information collecting mediation device.

7. (Original) The information collecting system according to claim 1, wherein
the information collecting mediation device: 
collects information associated with a field device in consideration of capability information indicating a capability of at least one of the control network and the field device connected to the control network, based on the acquisition request from the management device, and 
sends the collected information associated with the field device to the management device.

8. (Canceled) 

9. (Original) The information collecting system according to claim 1, wherein
the information collecting mediation device is introduced into the host device while maintaining operation of the process control system.

10. (Currently Amended) An information collecting mediation device in a process control system that includes a controller connected to a control network and a host device connected to an information network located at a level higher than the control network, wherein
the information collecting mediation device, comprising one or more processors:
is connected to the control network and the information network;
collects information associated with the controller according to capability information indicating a capability of at least one of the control network and the controller based on an information acquisition request transmitted via the information network;
sends the collected information associated with the controller to the information network toward a transmission source of the information acquisition request;
adjusts, based on the capability information of at least one of the control network and the controller, at least one of an information amount for collecting the information associated with the controller at one time and a timing at which the information associated with the controller is collected, wherein the capability information includes at least one of:
communication loads for communication of the information associated with the controller in the control network;
processing loads for collection of the information associated with the controller in the controller;
information related to a function of suppressing loads of the controller; and
information indicating that the controller does not have the function of suppressing loads; and
adjusts the information amount by dividing and collecting the information associated with the controller,
combines the collected divided information, and
transmits the combined information to a management device that is connected to the information network.

11. (Currently Amended) An information collecting mediation method using a computer in a process control system that includes a controller connected to a control network and a host device connected to an information network located at a level higher than the control network, the information collecting mediation method comprising:
connecting the computer to the control network and the information network; 
collecting information associated with the controller according to capability information indicating a capability of at least one of the control network and the controller based on an information acquisition request transmitted via the information network; 
sending the collected information associated with the controller to the information network toward a transmission source of the information acquisition request; and 
adjusting, based on the capability information of at least one of the control network and the controller, at least one of an information amount for collecting the information associated with the controller at one time and a timing at which the information associated with the controller is collected, wherein the capability information includes at least one of: 
communication loads for communication of the information associated with the controller in the control network;
processing loads for collection of the information associated with the controller in the controller; 
information related to a function of suppressing loads of the controller; and 
information indicating that the controller does not have the function of suppressing loads; and
adjusting the information amount by dividing and collecting the information associated with the controller, 
combining the collected divided information, and
transmitting the combined information to a management device that is connected to the information network.

12. (Currently Amended) A non-transitory computer-readable recording medium having an information collecting mediation program on a computer in a process control system that includes a controller 
collecting information associated with the controller according to capability information indicating a capability of at least one of the control network and the controller based on an information acquisition request transmitted via the information network, 
sending the collected information associated with the controller to the information network toward a transmission source of the information acquisition request; and
adjusting, based on the capability information of at least one of the control network and the controller, at least one of an information amount for collecting the information associated with the controller at one time and a timing at which the information associated with the controller is collected, wherein 
the computer is connection to the control network and the information network,
the capability information includes at least one of: 
communication loads for communication of the information associated with the controller in the control network;
processing loads for collection of the information associated with the controller in the controller; 
information related to a function of suppressing loads of the controller; and 
information indicating that the controller does not have the function of suppressing loads, and
the information collecting mediation program further executes: 
adjusting the information amount by dividing and collecting the information associated with the controller, 
combining the collected divided information, and 
transmitting the combined information to a management device that is connected to the information network.

13. (Previously Presented) The information collecting system according to claim 1, wherein the information collecting mediation device is directly connected to both of the control network and the information network.



15. (Previously Presented) The information collecting mediation method according to claim 11, wherein connection of the computer to the control network and the information network is direct. 

16. (Previously Presented) The non-transitory computer-readable recording medium according to claim 12, wherein the computer is directly connected to both of the control network and the information network.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance:
	A system comprises two networks: a control network and an information network located at a level higher than the control network.  The system includes a management device that is connected to the information network to collect information associate with a host device and transmits a request associated with a controller to the information network.  The system also includes an information collecting mediation device that is connected to the control network and the information network to collect information related to a capability of the control network and the controller based on a request from the management device.  Adjusts at least one of an information amount for collecting the information associated with the controller at one time and a timing (transmission frequency) at which the information associated with the controller is collected, wherein adjusts the information amount by dividing and collecting the information associated with the controller, combines the collected divided information, and transmits the combined information to the management device.

As to claims 1, and 10-12, the closest art of record Dillon (US 20040162887 A1) teaches that collecting process control data and asset data from a plurality of data sources communicatively coupled to an open network stores location information associated with the plurality of data sources and periodically sends requests for process control information and asset information to each of the plurality of data sources by using the location information to communicate with each of the plurality of data sources via the open network.  Collecting the process control/asset data from messages received in response to the requests for process control/asset information, aggregate the process control/asset data to form aggregated process control/asset data, and store the aggregated process control/asset data within a database.  Periodically collects process control/asset data and/or other information from one or more of the data sources.  The computer system is communicatively coupled to a controller via a data bus.  Remaining computer system devices perform any desired functions and exchanges information or data within a process control plant via the data bus and within an enterprise via the web service interface, a communication link and a network.
Another prior art Sentgeorge (US 20120089239 A1) teaches that a node scan subroutine scans a particular node for all modules associated with that node. Information obtained from this scan is used to create or update the topology model, depending on whether the scan is an initial or update scan. The node scan subroutine scans a particular node by sending a status request message to each possible module address in the node. If a good response is received from a module at a particular address, then the module is known to be present and online. If no response or a bad response is received, then the targeted module is determined to not be present.  If a status request message is sent to a module at the same address as a module object in the topology model and no response or a bad response is received back, then the module at that address will be marked "offline".


The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1 and 10-12. Dependent claims 
4-7, 9, and 13-16 dependent from allowed claims and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANH NGUYEN/               Examiner, Art Unit 2454